PER CURIAM.
This case involves the validity of a non-competition agreement, executed in connection with the sale of a business.
The trial court found that the agreement was unreasonable as to geographical area and as to time. The appellant contends that this was an abuse of discretion.
We have examined the record and fail to find any abuse and therefore affirm. Flammer v. Patton, 245 So.2d 854 (Fla.1971); Kofoed Public Relations Associates, Inc. v. Mullins, 257 So.2d 603 (Fla. 4th DCA 1972); Orkin Exterminating Company, Inc. v. Girardeau, 301 So.2d 38 (Fla. 1st DCA 1974); Forrest v. Kornblatt, 328 So.2d 528 (Fla. 3d DCA 1976).
We have examined the cross-assignment filed by the appellee and find it to be without merit.
Therefore, the final judgment under review be and the same is hereby affirmed.